UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1709


CORNELL D.M. JUDGE CORNISH,

                Plaintiff - Appellant,

          v.

BALTIMORE CITY; CITY COUNCIL; MAYOR AND PRESIDENT OF THE
CITY COUNCIL,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. George L. Russell, III, District Judge.
(1:14-cv-03117-GLR)


Submitted:   October 20, 2015               Decided:   October 22, 2015


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cornell D.M. Judge Cornish, Appellant Pro Se.     Frederic Nelson
Smalkin,   Jr.,   Assistant   Solicitor,   BALTIMORE   CITY   LAW
DEPARTMENT, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Cornell    D.M.   Judge     Cornish     appeals    the    district     court’s

orders dismissing his complaint for failure to state a claim

upon which relief could be granted, and denying reconsideration.

We   have    reviewed    the    record    and   find    no     reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Cornish v. Balt. City, No. 1:14-cv-03117-GLR (D. Md. May

15, 2015, June 26, 2015).           We grant Cornish’s motion for leave

to file a reply brief exceeding this Court’s length limitations

and deny his motion to add copyrighted work to the appeal.                       We

dispense      with    oral     argument   because       the    facts   and    legal

contentions     are   adequately     presented    in     the    materials    before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                          2